DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shang et al (“Shang” hereinafter, WO 2019/232247 A1).
As per claim 2, Shang discloses a computer-implemented method (abstract: the method in Shang is a computer implemented method) comprising: obtaining data that reflects a current time (paragraphs [0029]-[0030]: “detect schools or clusters of fish currently distant from cameras 106”); providing, to a model (paragraphs [0029]-[0030]: “the autonomous winch control system”) that is trained to output, for given, input parameters (for example, current fish and camera locations), a given set of output parameters for obtaining pictures of fish that are contained within a fish pen, particular parameters that include the current time (paragraph [0030]: “machine learning and computer vision techniques applied to images captured by cameras 106 to detect schools or clusters of fish currently distant from cameras 106 such that a location that is closer to the school or cluster can be determined and the location, tilt, and / or pan of cameras 106 adjusted to capture more suitable images of the fish”); obtaining, from the model, a particular set of output parameters (paragraph [0030]: camera position and orientation); and configuring one or more underwater cameras based on the particular set of output parameters (paragraph [0030]: “automatically determine that cameras 106 should remain or linger in a current location and /or orientation because cameras 106 are currently in a good position to capture suitable images of fish 102 for biomass estimation or other purpose”).
As per claim 3, Shang discloses wherein the input parameters include a fish type, a fish activity type, a location within the fish pen, a water current within the fish pen, or a light level within the fish pen (as explained above, Shang at paragraphs [0029]-[0030] teaches “detect schools or clusters of fish currently distant from cameras 106 such that a location that is closer to the school or cluster can be determined”).
As per claim 4, Shang discloses wherein the particular set of output parameters identifies a subset of the underwater cameras that are to be used to generate the images of the fish (as explained above, the fish locations are monitored and detected so the stereo imaging cameras may be reconfigured to continue capture images of the fish).
As per claim 5, Shang discloses wherein the particular set of output parameters identifies one or more camera angles associated with the underwater cameras that are to be used to generate the images of the fish (as explained in paragraph [0030], the tilt and pan angles of the cameras are calculated by the autonomous winch control system).
As per claim 6, Shang discloses training the model using machine learning (the autonomous winch control system is the claimed “machine learning mode”, which is trained through inputting fish location information).
As per claim 7, Shang discloses wherein the particular set of output of output parameters specifies a particular mode of the one or more underwater cameras, selected from among multiple modes that are pre-associated with the one or more underwater cameras (paragraph [0030]: “The autonomous winch control system may adjust the location of cameras 106 according to a series of predefined or pre-programmed adjustments and /or according to detected signals in net pen 104 that indicate better or more optimal locations for capturing images of fish 102 relative to a current position and/or orientation of cameras 106”).
As per claim 8, Shang discloses wherein configuring the one or more underwater cameras comprises adjusting an orientation of one or more of the underwater cameras with respect to the fish pen (as explained above, the tilt and pan angles of the stereo image cameras are adjusted).
As per claim 9, see explanation in claim 2, the examiner notes Shang’s autonomous winch control system is a computer-based system, which inherently includes the claimed “computing devices” and “storage devices”.
As per claim 10, see explanation in claim 3.
As per claim 11, see explanation in claim 4.
As per claim 12, see explanation in claim 5.
As per claim 13, see explanation in claim 6.
As per claim 14, see explanation in claim 7.
As per claim 15, see explanation in claim 8.
As per claim 16, see explanation in claim 2, and the examiner notes Shang’s system is a computer-like system, which inherently includes a non-transitory computer readable medium.
As per claim 17, see explanation in claim 3.
As per claim 18, see explanation in claim 4.
As per claim 19, see explanation in claim 5.
As per claim 20, see explanation in claim 6.
As per claim 21, see explanation in claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,113,539 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All limitations in claims 2-21 are encompassed by claims 1-20 of ‘539 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667